Exhibit 10.4

 

ALLONGE #1 TO CONVERTIBLE PROMISSORY NOTE

 

Allonge #1 (this “Allonge”) to that certain Convertible Promissory Note (the
“Convertible Promissory Note”) attached hereto as Exhibit 1 and made a part
hereof in the principal amount of $500,000 dated March 28, 2017 from Bionik
Laboratories Corp., as Maker, to RGD Investissements S.A.S., as Holder (the
“Holder”).

 

Maker and Holder agree that the Convertible Promissory Note shall be revised as
follows:

 

1.          The second sentence of the first paragraph of each of the
Convertible Promissory Notes shall be amended and replaced to read as follows:

 

“This Note shall bear interest at a fixed rate of (i) 12% per annum beginning on
April 1, 2017 and ending on August 14, 2017 and (ii) 3% per month, beginning on
August 14, 2017 and ending on and through the Maturity Date.”

 

2.          The definition of “Maturity Date” in Section 1.1 of each of the
Convertible Promissory Notes shall be amended and replaced to read as follows:

 

““Maturity Date” shall mean the earlier of: (a) March 31, 2018 and (b) the
consummation of a Qualified Financing.”

 

3.          The definition of “New Round Stock” in Section 1.1 of each of the
Convertible Promissory Notes shall be amended and replaced to read as follows:

 

““New Round Stock” means, the securities (or units of securities if more than
one security are sold as a unit) issued by the Company in one or more tranches
in the context of the Qualified Financing.”

 

4.          The definition of “Premium” in Section 1.1 of each of the
Convertible Promissory Notes shall be amended and replaced to read as follows:

 

““Premium” means, with respect to the repayment or conversion of the Principal
Amount, an amount equal to twenty-five percent (25%) of the Principal Amount
less the interest accrued and unpaid through the measurement date.”

 

5.          The definitions of each of “Tier 1 Qualified Financing”, “Tier 2
Qualified Financing” and “Tier 3 Qualified Financing” in Section 1.1 of each of
the Convertible Promissory Notes shall be deleted and the Convertible Promissory
Note shall be amended to include, in appropriate alphabetical order the
following new definition:

 

““Qualified Financing” means the next equity or equity-linked round of financing
of the Company in whatever form or type that raises in one or more tranches
aggregate gross proceeds of $7,000,000 or more, less the aggregate amount raised
by the Company pursuant to the Existing Notes and the Subsequent Notes.”

 

 

 

 

The term “Qualified Financing”, as appropriate, shall replace the terms “Tier 1
Qualified Financing”, “Tier 2 Qualified Financing” and “Tier 3 Qualified
Financing” throughout the Convertible Promissory Note.

 

6.          Section 1.1 of the Convertible Promissory Note shall be amended to
include, in appropriate alphabetical order, the following new definitions:

 

““Existing Notes” means this Note and the promissory notes issued by the Company
to certain investors in December 2016 – February 2017, evidencing Company
indebtedness in an aggregate principal amount of US$1,500,000.00.”

 

““Subsequent Notes” means the promissory notes issued or issuable by the Company
to certain investors from August 14, 2017, evidencing Company indebtedness in an
aggregate principal amount of US$2,000,000.00.”

 

7.          Section 3.1 of the Convertible Promissory Note shall be amended and
replaced to read as follows:

 

a)Conversion upon Qualified Financing. Upon the consummation of a Qualified
Financing, without any action on the part of the Holder, the (i) outstanding
principal, (ii) accrued and unpaid interest under the Note and (iii) the
Premium, will be converted into shares of New Round Stock based upon the lesser
of (A) the lowest issuance (or conversion) price of New Round Stock in case
there is more than one tranche of New Round Stock or (B) twenty-five cents
($0.25).

 

b)Security Interest. In the event the Company is unsuccessful in consummating a
Qualified Financing by March 31, 2018, the Company shall promptly grant to the
Holder a security interest on all of the Company’s assets and shall file a UCC-1
Financing Statement to perfect such security interest, and shall execute and
deliver such other documents, agreements and instruments that the Holder
reasonably requires to so grant and perfect the security interest in the
Company’s assets; provided, however, that such security interest shall be
subject to an intercreditor agreement or other similar agreement, in customary
form, if and to the extent the Company enters into one or more secured loans
with third party lenders from the Issue Date through the Maturity Date,
providing for pari passu rights among the Holder, the other lenders pursuant to
the Existing Notes, the lenders pursuant to the Subsequent Notes and such other
third parties.

 

c)Conversion upon Change of Control. If a Change of Control transaction occurs
prior to the Qualified Financing, the (i) outstanding principal, (ii) accrued
and unpaid interest under the Note and (iii) the Premium would, at the election
of the holders of a majority of the outstanding principal of the Existing Notes,
be either (A) payable upon demand as of the closing of such Change of Control
transaction or (B) convertible into shares of the Common Stock immediately prior
to such Change of Control transaction at a price per share equal to the lesser
of (A) the VWAP, or (B) the per share consideration to be received by the
holders of the Common Stock in such Change of Control transaction.

 

 2 

 

 

d)Cancellation. Upon and as of the Conversion Date, this Note will be cancelled
on the books and records of the Company and shall solely represent the right to
receive the Conversion Shares.”

 

 3 

 

 

Except as expressly reflected herein, the Convertible Promissory Notes will
remain in full force and effect. This Allonge is intended to be attached to and
made a permanent part of the Convertible Promissory Note.

 

Dated as of the ____ day of August 2017.

 

Maker: BIONIK LABORATORIES CORP.       By:                         Name:    
Title:       Holder: RGD INVESTISSEMENTS S.A.S.       By:     Name:     Title:  

 

 4 

 

 

EXHIBIT A

 

 5 

 